Citation Nr: 9900401	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  94-04 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant and the appellant's sons


ATTORNEY FOR THE BOARD

John T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1944 to September 
1947.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied 
service connection for the cause of the veterans death.  In 
April 1993, the appellant was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In July 
1996, the Board remanded the appellants claim to the RO for 
additional action including affording the appellant a hearing 
before a Member of the Board sitting at the RO.  

In September 1996, the appellant was afforded a hearing 
before the undersigned Member of the Board sitting at the RO.  
In March 1997, the Board remanded the appellants claim to 
the RO for additional development of the record.  

In July and September 1998, the Board requested opinions from 
a VA medical expert (VHA) in pulmonary diseases.  In 
September and October 1998, the requested VHA opinions were 
incorporated into the record.  In October 1998, the 
accredited representative was provided with copies of the VHA 
opinions.  In October 1998, the accredited representative 
submitted additional argument.  The appellant has been 
represented throughout this appeal by the Disabled American 
Veterans.  




CONTENTIONS OF APPELLANT ON APPEAL

The appellant asserts that service connection is warranted 
for the cause of the veterans death as the veterans 
service-connected disabilities either caused or contributed 
substantially or materially in bringing about his demise.  
She contends in the alternative that the veterans bacteremia 
and subsequent ultimately fatal septic shock were 
etiologically related to his service-connected left ulnar 
osteomyelitis; the veteran incurred chronic jungle rot of 
the feet during active service which precipitated his fatal 
infection; or the veteran incurred post-traumatic stress 
disorder (PTSD) as the result of his traumatic World War II 
experiences which gave rise to chronic nicotine addiction and 
alcohol abuse, chronic obstructive pulmonary disease (COPD), 
and his fatal infection.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that a preponderance of the 
evidence is against the appellants claim of entitlement to 
service connection for the cause of the veterans death.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The veteran died in January 1992.  The cause of death was 
certified as septic shock due to (or as a consequence of) 
bacteremia due to (or as a consequence of) respiratory 
failure due to (or as a consequence of) COPD.  

3.  At the time of the veterans death, service connection 
was in effect for partial paralysis of the left median and 
ulnar nerves with Muscle Group VII involvement; left forearm 
shell fragment wound residuals including Muscle Group VIII 
injury and left ulnar fracture residuals; left ulnar 
osteomyelitis; abdominal skin graft scar residuals; and right 
leg bone graft scar residuals.  

4.  Septic shock, bacteremia, and a respiratory disorder to 
include COPD were not shown during active service and were 
initially manifested many years after service.  

5.  The record contains no objective evidence showing that 
the veteran's service-connected disabilities caused or 
contributed substantially or materially to his demise.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 
C.F.R. § 3.312 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the appellant has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted her in the development of her claim.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the appellants claim is plausible.  
The appellant has advanced on appeal that there may be 
additional relevant private clinical documentation which has 
not been incorporated into the record due to the veterans 
private physicians failure to respond to the VAs, her sons 
and her own multiple requests for the material.  She asserts 
that the absence of such records renders the record 
incomplete and thus inadequate.  While acknowledging that the 
private clinical documentation, if existent, would be 
probative to the issues raised by the instant appeal, the 
Board observes that further attempts to obtain the records 
would most likely prove futile.  Accordingly, the Board finds 
that all relevant facts have been properly developed to the 
extent possible.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the veteran's 
demise.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related to 
the cause of death.  For a service-connected disability to 
constitute a contributory cause of death, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).  

The veteran died in January 1992.  The cause of death was 
certified as septic shock due to (or as a consequence of) 
bacteremia due to (or as a consequence of) respiratory 
failure due to (or as a consequence of) COPD.  

The veterans January 1992 final hospital summary and 
associated clinical documentation from the Orlando Regional 
Medical Center indicates that he complained of weakness, 
confusion, and shortness of breath.  He was noted to have a 
blood sugar of 39 and severe CO2 retention.  He was admitted 
for evaluation and treatment of COPD.  The veteran was 
subsequently diagnosed with bilateral conjunctivitis and a 
perforated gastric ulcer.  He underwent an exploratory 
laparotomy; debridement and oversewing of the perforated 
ulcer; a vagotomy; and pyloroplasty.  The veteran then 
developed a fever of possible fungal origin.  His condition 
continued to decline.  He lapsed into an irreversible coma; 
developed sepsis possibly due to Staphylococcus septicemia; 
and eventually succumbed.  The veterans final diagnoses were 
COPD, gram positive septicemia, hypotension, acute renal 
failure, and atrial fibrillation.  

The appellant advances in the alternative that: the veterans 
bacteremia and subsequent ultimately fatal septic shock were 
etiologically related to his service-connected left ulnar 
osteomyelitis; the veteran incurred chronic jungle rot of 
the feet during active service which precipitated his fatal 
infection; or the veteran incurred PTSD as the result of his 
traumatic World War II experiences which gave rise to chronic 
nicotine addiction and alcohol abuse, COPD, and his fatal 
infection.  In light of the independent and distinct theories 
of entitlement advanced by the appellant, the Board will 
address each of the appellants arguments separately below.  


I.  Osteomyelitis

In her February 1992 original claim, the appellant advanced 
that the deceased received compensation for war wounds and 
[his] health was always poor due to service-related wounds.  
In an August 1992 written statement, the appellant 
acknowledged that the source of infection which brought 
about the septic shock as the cause of death has never been 
established.  

In a March 1993 written statement, the appellants sons, D. 
and P., advanced that:

Having been severely wounded by enemy 
shrapnel on Okinawa in 1945, our fathers 
service medical records indicate he 
suffered from chronic osteomyelitis from 
the shattered and infected bones.  In its 
chronic form, it is never really cured, 
but is rather subdued by the bodys 
autoimmune system.  Dad died as a result 
of septic shock resulting from bacteremia 
(blood infection).  Osteomyelitis is a 
recognized common cause of bacteremia.  
We believe, and will support through 
documentation, that Dads bacteremia was 
caused by his chronic osteomyelitis which 
was directly caused by his service 
injuries.  In his weakened state, his 
bodys immune system could not fight the 
blood infection and he died as a result.  

A March 1993 written statement from D. conveys that:

Nonetheless, based on the evidence at 
hand, I believe there is sufficient 
information to establish 
service[-]connected disability as the 
principal (primary) cause of death since 
Dads disabilities (fractured bones 
resulting in chronic osteomyelitis) were 
singly or jointly, under the conditions, 
the immediate and underlying cause of the 
bacteremic infection which resulted in 
septic shock and death.  In the absence 
of complete records and any contrary 
evidence[,] there is the issue of 
reasonable doubt wherein the probability 
of the cause of the infection of the 
blood (bacteremia) which resulted in 
septic shock and death was caused by 
chronic osteomyelitis: a result of his 
combat injuries, and therefore 
service[-]connected.  This reasonable 
doubt should be decided in favor of my 
mother.  

D. submitted several medical text extracts that discuss 
osteomyelitis, bacteremia, and other pathogenic entities in 
general.  The documentation does not specifically address 
either the veterans osteomyelitis or his bacteremia.  

At the April 1993 hearing on appeal, the local accredited 
representative asserted that the veterans service-connected 
osteomyelitis triggered the septic shock and bacteremia as 
its (sic) been shown by standard medical principles that it 
does do such in the normal human being.  The appellant 
testified that the veterans treating private physicians 
never discussed the veterans osteomyelitis with her during 
his final illness.  She could not recall whether the 
physicians had discussed the etiology of the veterans 
bacteremia and septic shock with her.  She stated that the 
veterans left arm had drained in the late 1980s.  The 
appellant clarified that the veteran had incurred pneumonia 
and the flu during the course of his final hospitalization.  
D. testified that he only became aware of the veterans 
osteomyelitis after reading his medical records.  He stated 
that the veteran had pneumonia and the flu while 
hospitalized.  P. testified that he did not discuss the 
veterans osteomyelitis, bacteremia, or septic shock with any 
of the veterans treating physicians.  He became aware of the 
veterans disabilities only upon reading the death 
certificate.  He also noted that the veteran had incurred 
pneumonia during his final hospitalization.  

In a May 1993 written statement, the appellant recalled that 
the veterans left arm last drained in 1987.  In a November 
1993 written statement, the appellant reiterated that the 
veterans osteomyelitis had been active in 1987.  She 
advanced that:

Although it is stated that there was no 
indication in the medical report that the 
septic shock and bacteremia were due to 
his service-connected disability, it was 
made clear to us that the cause of the 
sudden onset of bacteremic infection was 
unknown, and that is reflected in the 
medical report by the late (post-mortem) 
results of the laboratory blood work.  
Osteomyelitis is recognized as a common 
cause of bacteremia, leading to septic 
shock, and this was supported in 
accompanying documentation.  It was also 
stated by the surgeon that the ulcer 
operation was not the cause.  

She stated further that the veterans service-connected 
osteomyelitis alone should be considered as a cause of 
death.  

In July 1996, the appellant submitted several medical text 
extracts discussing osteomyelitis and other pathogens in 
general.  The material does not specifically address the 
veterans disabilities.  In a September 1996 written 
statement, P. related that the veterans service-connected 
osteomyelitis had been symptomatic throughout the veterans 
lifetime.  He advanced that it is our reasonable contention 
then that this dreaded disease contributed to [the veterans] 
death.  

At the September 1996 hearing before the undersigned Member 
of the Board, the appellant testified that the funeral home 
personnel told her that the veterans body exhibited signs of 
massive infection.  D. again acknowledged that the veterans 
treating physicians never informed him of the etiology of the 
veterans bacteremia and he was therefore unaware of the 
actual cause of the fatal infection.  He stated that his 
efforts to obtain post-service clinical documentation from 
the veterans private physicians had been unsuccessful.  

A December 1997 VA general medical evaluation conducted in 
response to the Boards remand instructions notes that the 
veterans entire claims file had been reviewed.  The VA 
physician commented that:

The first question is asking to render an 
opinion that the etiology of the 
veterans fatal infection (sic).  The 
veteran clearly had septic shock which 
was the final cause of his death.  The 
veteran had multiple infections while in 
the hospital that could have been the 
primary inducer of this septic shock.  
The most likely cause was his pneumonia.  
He also had a wound infection from the 
surgery that he received.  I believe it 
is very unlikely that the veterans 
service-connected disabilities were the 
source of or contributing to his death.  
I would have expected that if had (sic) 
the osteomyelitis been a significant 
problem that it would have been active 
and that there would have been some 
mention from at least one of the many 
physicians who examined him that he 
indeed had this actively occurring.    
The veteran had multiple reasons for 
having septic shock, and I believe it is 
very unlikely that his service-connected 
disabilities contributed substantially or 
material (sic) to his death.   

In a March 1998 written statement, the appellant advanced 
that the veterans claims file was incomplete as his 
private physicians had not submitted their treatment records 
for incorporation into the record.  She advanced that the 
incomplete clinical documentation undermined the 
probative value of the December 1997 VA evaluation.  
Additionally, she conveyed that the VA physicians opinion 
that pneumonia was the most likely cause of the veterans 
septic shock was erroneous.  She averred that neither 
myself nor my sons were aware that[,] at the time of his 
death, my husband was suffering from pneumonia!  

The September 1998 VHA opinion conveys that the VA physician 
had reviewed the claims file.  He commented that there is 
insufficient documentation of medical data to determine any 
conclusion as to the etiology of the veterans death and 
whether or not his service-connected disease contributed to 
his demise.  

The October 1998 VHA opinion states that the physician had 
reviewed the veterans clinical documentation.  He opined 
that:

I believe that this patient had either 
gram negative or enteroccal sepsis or 
both.    I have no reason to believe 
that the veterans bacteremia and sepsis 
were etiologically related to his 
service-connected left ulnar 
osteomyelitis.   

The Board has reviewed the probative evidence of record 
including the appellants statements and testimony on appeal.  
The clinical documentation does not establish that the 
veterans service-connected left ulnar osteomyelitis was 
active during his final illness; was etiologically related to 
his septicemia, bacteremia, and associated septic shock; or 
contributed in any manner to the veterans demise.  Indeed, 
the December 1997 VA general medical evaluation and the 
October 1998 VHA opinion specifically conclude that the 
veterans fatal infection was not etiologically related to 
his service-connected left ulnar osteomyelitis.  

While acknowledging that she is unaware of the actual cause 
of the veterans fatal infection and no physician has 
established an etiological relationship between the infection 
and his service-connected left ulnar osteomyelitis, the 
appellant advances that the veterans service-connected 
disability must have precipitated the infection given the 
general nature of osteomyelitis and the complications 
thereof.  The United States Court of Veterans Appeals (Court) 
has held that a lay witness is generally not capable of 
offering evidence involving medical knowledge such as the 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  There is no indication in the 
record that the appellant and her sons are medical 
professionals.  

In support of her contentions, the appellant and her sons 
have submitted general medical text extracts on osteomyelitis 
and infectious pathogens.  The medical reference material is 
not persuasive given the absence of any clinical evidence of 
active osteomyelitis or associated symptoms at the time of 
the veterans death.  

The appellant asserts that the December 1997 VA general 
medical evaluation was defective as it was based upon an 
incomplete clinical record and the physicians erroneous 
determination that the veteran had pneumonia during his final 
hospitalization.  In reference to the appellants allegations 
as to the sufficiency of the December 1997 VA evaluation, the 
Board notes that the physician was requested to base his 
conclusion upon the clinical record.  The appellants 
contention as to the veterans pneumonia is belied by D.s, 
P.s, and her own testimony on appeal that he had pneumonia 
during his final hospitalization.  In the absence of any 
competent evidence establishing an etiological relationship 
between the veterans service-connected left ulnar 
osteomyelitis and his fatal infection or that the veterans 
osteomyelitis contributed in any manner to the veterans 
demise, the Board concludes that the appellants claim for 
service connection for the cause of the veterans death under 
this theory of entitlement is not established.  


II.  Jungle Rot 

The appellant asserts that the veteran incurred chronic 
jungle rot of the feet during active service which 
precipitated his fatal infection.  Given that service 
connection was not in effect for jungle rot at the time 
of the veteran's demise, it is necessary to determine if such 
disability was incurred in or aggravated by active military 
service.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

The veterans service medical records make no reference to 
jungle rot.  At a September 1949 VA examination for 
compensation purposes, the veteran did not complain of 
jungle rot or any other skin abnormalities.  On 
examination, the veterans skin was found to be normal.  

In her August 1992 written statement, the appellant advanced 
that:

The source of infection which brought 
about the septic shock as the cause of 
death has never been established.  The 
virulent form of athletes foot, commonly 
referred to as jungle rot, which was 
contracted as a result of service-related 
combat conditions (see discussion below), 
is believed to have possibly been the 
source of that infection.    After 
several campaigns, my husband went into 
Okinawa on April 1st (sic), 1945 and was 
injured on May 18th (sic), by enemy 
shrapnel.    He never took his shoes or 
socks off during those 48 days, and 
contracted a bad case of what they called 
jungle rot and his feet were always 
in bad shape  smelled and peeled.  In 
fact, my husband and I would talk about 
his patriotic feet, sometimes fire 
engine red (like a bad sunburn), other 
times white-white, and sometimes his feet 
would be very blue.    The infection 
that caused septic shock may have been 
caused by jungle rot of the feet.  

A July 1992 written statement from Robert N. Wayne, D.P.M., 
relates that:

Your fathers history of fungnal (sic) 
infection acquired during the war is a 
skin infection.  It is easily treatable 
with antibiotics available today.  Your 
fathers problem was that he had severe 
fungnal (sic) infection in his nails and 
they kept re-infecting his skin.  This 
did not, in any way, contribute to his 
Septicemia.  He, apparently, developed a 
bacterial infection that spread to his 
blood stream.  These infections are 
usually very difficult to treat in 
diabetics because an elevated blood sugar 
is food for the bacteria to grow.  

In a July 1992 written statement, D. advanced that:

[The veteran] contracted jungle rot 
of the lower extremities (from a month of 
slogging it out on Okinawa without time 
enough to even change his socks once), 
and which had not been cured even up to 
the point of his death.  We dispute this 
lack of service-connectedness (sic).  

A July 1992 written statement from the local accredited 
representative indicates that it is of record that [the 
veteran] suffered from jungle rot of the feet.  An August 
1992 written statement from P. conveys that:

All of his life after the war, [the 
veterans] feet were never the same.  
They smelled badly, looked terrible and 
always gave him trouble walking.  He 
referred to his days in wet foxholes for 
weeks at a time and told me as a result 
he acquired jungle rot.  

At the hearing before the undersigned Member of the Board, 
the appellant and D. reiterated that the veteran had chronic 
jungle rot of his lower extremities as the result of his 
time on Okinawa.  

The December 1997 general medical evaluation conveys that:

The same goes for his jungle rot.  No 
examiner mentioned that this was active 
at the time of [the veterans final] 
hospitalization.    The veteran had 
multiple reasons for having septic shock, 
and I believe it is very unlikely that 
his service-connected disabilities 
contributed substantially or material 
(sic) to his death.  

In her March 1998 written statement, the appellant advanced 
that:

No mention is made [of]   the jungle 
rot of my husband[]s feet, both of 
which were service-connected and 
contributory to his overall decline in 
health, which put him in the hospital, 
and from which he never left alive.  The 
infections which plagued his feet and 
legs may also have been a source of the 
septic shock which caused his death   

The Board notes that jungle rot or any other chronic skin 
disability was not shown during active service or during the 
veterans final hospitalization.  The only clinical 
documentation of a chronic skin disorder is Dr. Waynes July 
1992 written statement.  Generally, there can be no valid 
claim in the absence of current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Further, Dr. Wayne 
expressly stated that the veterans fatal infection was not 
etiologically related to his skin disorder.  

In support of her contentions, the appellant and her sons 
have submitted a written statement from the local accredited 
representative and their own lay statements.  As noted above, 
the Court has held that a lay witness is generally not 
capable of offering evidence involving medical knowledge such 
as the causation of a particular condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board 
concludes that the appellants claim for service connection 
for the cause of the veterans death under this theory of 
entitlement is not well-grounded.  


III.  Acquired Psychiatric Disorder

The appellant asserts that the veteran incurred PTSD and/or 
depression as the result of his traumatic World War II 
experiences which, in turn, gave rise to chronic nicotine 
addiction and alcohol abuse, COPD, and his fatal infection.  
Given that service connection was not in effect for either a 
respiratory disorder or an acquired psychiatric disability at 
the time of the veteran's demise, it is necessary to 
determine if such disability was incurred in or aggravated by 
active service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition; credible supporting evidence that 
the claimed inservice stressor actually occurred; and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(1998).  See also Moreau v. Brown, 9 Vet. App. 389 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  

The veterans service medical records do not refer to COPD, 
any other respiratory disability, PTSD, or any other acquired 
psychiatric disorder.  His service personnel records indicate 
that he was severely wounded on Okinawa and was awarded both 
the Combat Infantryman Badge and the Purple Heart.  

Clinical documentation from Mark Williams, M.D., dated in 
December 1991 notes that the veteran was diagnosed with 
emphysema, sleep apnea, alcoholism, and a number of other 
physical disabilities.  No other psychiatric findings were 
noted.  An April 1992 written statement from Dr. Williams 
relates that:

This is to certify that [the veteran] was 
depressed and this lead to chronic 
alcoholism and nicotine addiction which 
eventually lead to his death.  In talking 
to [the veteran], I feel a lot of his 
depression was from service[-]related 
experiences.  

In a May 1992 written statement, the appellant asserted that 
the veteran suffered from depression related to his recurrent 
recollections of killing enemy soldiers during World War II.  
A July 1992 written statement from D. conveys that he 
believed that the use of cigarettes as a slow (and legal) 
suicide was indicative of my Dads clinical depression 
brought on by his wartime experiences.  

In an August 1992 written statement, the appellant advanced 
that:

Dr. Williams diagnosis of 
service-related depression links my 
husbands attendant physical difficulties 
to his admittance and final stay in the 
hospital, and ultimately, his death.  
This state of depression was brought 
about by his traumatic experiences, 
including both his physical injuries and 
his repressed memories.  He never spoke 
of his wartime experiences and I am sure 
that these repressed feelings contributed 
to his depression.  

The availability of cigarettes in the 
service and the hospital, supplied free 
to recuperating servicemen, contributed 
to his life-long addiction to nicotine.  
The effects of smoking were directly 
related to his respiratory failure of six 
weeks, which was a contributing cause of 
death as stated on the death certificate.  
The use of alcohol to counter his 
service-related depression became more 
and more of a habit until it developed 
into alcohol dependence.  This and the 
nicotine addiction above, contributed to 
COPD which was listed as a direct cause 
of death on the death certificate.  

Additionally, the appellant related that her father-in-law 
told her in approximately February 1951 that the veteran had 
terrible nightmares which woke him.  She stated that the 
veterans battle fatigue  resulted in life-long drinking 
and a 2-pack-a-day smoking habit that contributed to his 
death.  She believed that the veteran suffered silently 
from a psychiatric condition which has been described as 
battle fatigue, traumatic war memories, depression, or PTSD 
for which service connection was warranted.  

In an August 1992 written statement, the veterans brother 
conveyed that the veteran did indeed suffer for years from 
a repressed mental depression condition, which was directly 
related to his Army service.  He recalled that the veteran 
began to smoke, to drink, and to bite his fingernails after 
returning to the United States from Okinawa.  He believed 
that the veteran would still be alive had he not been 
traumatized at an early age (18) by his war experience.  In 
an October 1992 written statement, the veterans brother 
reiterated that the veteran had been traumatized by his 
wartime experiences.  He recalled that their mother had told 
him that the veterans nightmares and associated screaming 
would wake up the entire household.  He noted that the 
veteran had related that he smoked and drank in an attempt to 
alleviate his insomnia and nerves, respectively.  

A November 1992 written statement from Dr. Williams conveys 
that:

This letter is to inform you that [the 
veteran] died of complications of COPD, 
stress, ulcers, and as a result of 
lifelong chronic alcoholism and nicotine 
addiction.  I feel that his nicotine 
addiction and his exposure to stress had 
origins (sic) in the Armed Forces as a 
young person.  After reviewing his chart, 
I notice that I noted that he continued 
to smoke even after he knew that it was 
deleterious to his health and I feel that 
this was a result of his experiences in 
his younger life in World War II.  

In a November 1993 written statement, the appellant advanced 
that:

I do not believe that the 
interconnectedness of both the recognized 
and documented symptoms of PTSD and the 
documented physical disabilities 
(including acute osteomyelitis) have been 
considered carefully enough.  Although 
both are recognized as having been 
service-connected, and either one alone 
should be considered as a cause of death, 
I believe the cumulative effect of these 
service-connected disabilities have not 
been addressed.  (emphasis in the 
original).  

At the hearing before the undersigned Member of the Board, D. 
testified that he was pretty sure the veteran suffered 
from PTSD.  He stated that the veteran self-medicated with 
alcohol and exhibited nicotine addiction, depression, 
[and a] fear of doctors.  D. believed that Dr. Williams 
brief statements were sufficient to support a determination 
that the veteran had PTSD.  

A January 1998 VA psychiatric evaluation reports that the 
veterans records had been reviewed.  The VA examiner 
observed that the appellant and her sons related that he 
manifested PTSD symptoms.  The doctor commented that:

There is also documentation in the 
records that Dr. Williams, who was his 
treating physician, stated in April 1992, 
that the veteran was showing symptoms of 
depression as a result of his 
service-related experience.  Given that 
information in the records, the doctor 
who wrote that information did not 
describe any symptoms of the depression, 
neither apparently indicated any 
treatment or follow up for that 
particular condition.  Neither in the 
letter is there any mention of PTSD 
symptoms.  

***

Following the examination of the records 
and taking into consideration what the 
family relates in the records, it could 
be possible that this veteran was 
suffering with some emotional-type of 
condition, again, according with doctor 
statements without any other 
corroboration or evidence of such, and 
that he had been bothered with memories 
of the war.  There is nothing in the 
records indicating that he received any 
treatment for that particular condition 
or for the diagnosis of depression that 
his treating physician mentioned in his 
letter available in the file.  

From all of the above, from the 
psychiatric point of view, I do not see 
any connections, even if [the] veteran 
was suffering with symptoms of PTSD, that 
this condition had anything to do with 
his death that is described as bacteremia 
and septic shock.  There appears to be no 
connections even though [the] veteran was 
depressed, again, with this fatal outcome 
of his illness   In summary from the 
above, even considering that the veteran 
was suffering with some emotional 
problems related to his time in active 
duty, it appears that these emotional 
problems did not cause the veterans 
death as related by the death 
certificate.  

In a March 1998 written statement, the appellant advanced 
that the obvious effects of PTSD  which were 
service-connected and contributory to his overall decline in 
health, which put him in the hospital, and from which he 
never left alive.   

The October 1998 VHA opinion relates that the veteran 
succumbed to bacteremia and sepsis.  His extremely poor 
pulmonary reserve due to severe COPD had adversely impacted 
on his post-operative course eventuating in a fatal 
outcome. 

The clinical documentation of record does not establish that 
either a chronic respiratory disability or an acquired 
psychiatric disability was shown during active service or for 
decades thereafter.  The Board acknowledges that the veteran 
was undoubtedly exposed to many traumatic events during 
combat on Okinawa including being severely wounded.  However, 
the clinical record is in conflict as to whether the veteran 
manifested a chronic acquired psychiatric disability and, if 
so, whether such disability contributed substantially or 
materially to his demise.  The statements from Dr. Williams 
indicate that the veteran was depressed principally due to 
his wartime experiences; began to drink and smoke due to his 
wartime experiences and/or related stress; and succumbed to 
complications of his service-related alcoholism and nicotine 
addiction including COPD or a combination of his 
service-related stress, lifelong chronic alcoholism and 
nicotine addiction, COPD, and ulcers.  The January 1998 VA 
psychiatric evaluation conveys that: the veterans family 
provided a subjective history consistent with PTSD; the 
veteran was apparently never treated for a psychiatric 
disability; and Dr. Williams advanced bare diagnoses of 
depression and stress without noting any supporting 
psychiatric symptomatology for such diagnoses.  The VA 
psychiatric examiner concluded that even if the veteran did 
have emotional problems related to his wartime experiences, 
such disability did not precipitate or otherwise contribute 
to the veterans demise.  The Board finds that the VA 
examiners opinion is more persuasive than Dr. Williams 
statement given the absence of any clinical findings to 
support either a diagnosis of depression or other acquired 
psychiatric disability or an etiological relationship between 
the veterans alleged psychiatric disability and his fatal 
infection.  The Board acknowledges the appellant and her 
sons exhaustive and unsuccessful efforts to obtain 
supporting clinical documentation from Dr. Williams and the 
veterans other private physicians.  

Multiple statements from the appellant and her sons advance 
that the veteran was suffering from PTSD.  The veteran was 
never diagnosed with PTSD during his lifetime.  Neither Dr. 
Williams nor the VA examiner advance a diagnosis of PTSD.  As 
noted above, the Court has held that a lay witness is 
generally not capable of offering evidence involving medical 
knowledge such as the causation of a particular condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board concludes that service connection for 
the cause of the veterans death is not warranted.  
Accordingly, the benefit sought on appeal is denied.  


ORDER

Service connection for the cause of the veterans death is 
denied.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the Court within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board.  
- 2 -
